DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-4 are pending. The amendment has overcome the objections to claim 4 for minor informalities. Amendment has overcome previously set forth rejections under 35 USC 112(b). Applicant’s amendment ha overcome the previously set forth rejections under 35 USC 103 over WO 2017/169962 (reference made to English equivalent US 2019/0024224) in view of US 20070074791.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “reducing residual stress while suppressing a process of artificial aging by subjecting the extruded material to a heat treatment at 110 to 270°C for 30 to 800 seconds” raises uncertainty because “subjecting the extruded material to a heat treatment at 110 to 270°C for 30 to 800 seconds” inevitably results in some degree of artificial aging, and a process which results in artificial aging to any extent does not suppress artificial aging. See the paragraph starting line 14 of page 6 of the specification which indicates that holding the inventive material at temperatures from 90-180            
                °
            
        C artificially ages the material to some extent.
Claims 2-4 are rejected under 35 USC 103 because they depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/169962 (reference made to English equivalent US 2019/0024224) in view of Kim (KR-2017132116-A).
Regarding claim 1, US '224 discloses a method of making an Al alloy extruded material comprising: extruding a casted billet [0023] with a composition that substantially overlaps the instantly recited composition [0012]; see the comparative table below (all values in wt%).

Element
Claim 1
US '224
Overlap
Zn
6.0-8.0
6.0-8.0
6.0-8.0
Mg
1.50-3.50
1.50-2.70
1.50-2.70
Cu
0.20-1.50
0.20-1.50
0.20-1.50
Zr
0.10-0.25
0.10-0.25
0.10-0.25
Ti
0.005-0.05
0.005-0.05
0.005-0.05
Mn
≤0.3
≤0.3
≤0.3
Sr
≤0.25
≤0.25
≤0.25
Total content Mn+Zr+Sr 
0.10-0.50
0.10-0.50
0.10-0.50
Al
Balance
Balance
Balance


The extruded Al alloy (disclosed by US ‘224) is then immediately cooled at an average cooling rate of 450°C/min or less [0023-24], such as 50-450°C/min (i.e., within the instantly recited range of 50-750°C).
US ‘224 does not disclose reducing residual stress while suppressing a process of artificial aging by subjecting the extruded material to a heat treatment at 110 to 270°C for 30 to 800 seconds.
Kim teaches a method for producing an aluminum alloy material ([0001], [0045], claim 1). Kim teaches subjecting, to extrusion processing (“other types of processing such as extrusion and forging instead of rolling may be applied” [0045]) a casted preform of an aluminum alloy containing 4 to 8% by weight of zinc, 0.5 to 3.5% by weight of magnesium, 0.5 to 2.5% by weight of copper with the balance being Al [0046]. The amounts of Zn, Mg, Cu, and Al disclosed by Kim [0046] overlap or encompass both the instantly claimed ranges for Zn, Mg, Cu, and Al and the ranges for Zn, Mg, Cu, and Al disclosed by US ‘224 (US ‘224 [0012]). Kim teaches rapidly cooling the processed preform material to room temperature [0050]. Room temperature is less than 100                        
                            °
                        
                    C. Kim teaches subjecting the material after cooling to room temperature to a heat treatment at 65 to 145°C for 3 to 250 minutes (180  to 15,000 seconds, step 3) [0001], [0055-56] and more narrowly at106 to 145 ° C for 3 to 70 minutes (180 to 4,200 seconds) [0062-63].  Kim teaches that such heat treatment reduces problems encountered with overaging [0055-57], thereby teaching that the heat treatment suppresses aging to some extent. Kim teaches that the heat treatment results in particle diffusion [0054-56], and Kim teaches that treatments which distribute phases within the material relieve stress [0049]; therefore, the heat treatment taught by Kim to cause diffusion would relieve stress within the material (residual stress) to some extent [0054-56]. One goal of the heat treatment taught by Kim is to improve formability [0062-63], and Kim teaches subjecting the extruded material to plastic working (body molding) [0031], [0038] (forming the aluminum alloy, claim 3). Kim teaches that such plastic deformation occurs after the heat treatment relied upon above but before performing a bake hardening aging treatment ([0031], [0038], [0065-67], claim 3); therefore, Kim prescribes that such deformation occurs at some time after the heat treatment. Kim teaches developing the process of producing an aluminum alloy material to apply 7000 series aluminum alloys to automobile parts [0014-15] and that the heat treatment overcomes deterioration in strength encountered when subjecting such parts to a later aging (baking) treatment [0015], [0017], [0054-56]. Kim teaches that the conditions of the treatment following cooling are selected to improve the strength of the material during the later aging (bake hardening) treatment [0063]. 
Both US ‘224 and Kim teach processes for producing an Al-Zn-Mg-Cu alloy materials with substantially similar chemical compositions. US ‘224 discloses investigating 7000 series Al alloys for the production of vehicle parts [0003-04], [00089]. Us ‘224 discloses high strength as a requirement of the alloy [0004]. US ‘224 subjects the extruded material to significant aging in final production steps [0061-62].
In view of Kim’s teachings of retaining strength in Al-Zn-Mg-Cu materials for vehicle (automobile) components which are subjected to some aging [0054-56], [0063], it would have been obvious for one of ordinary skill in the art to cool the extruded material disclosed by US ‘224 to room temperature (as taught by Kim [0050]) in the cooling disclosed by US ‘224 [0023-24] in order  to perform the heat treatment taught by Kim at 106 to 145 °C for 3 to 70 minutes (180 to 4,200 seconds) [0062-63] because Kim teaches that the heat treatment conditions of 106 to 145 °C for 3 to 70 minutes (180 to 4,200 seconds) for the treatment following cooling are selected to improve the strength of the material during a later aging (bake hardening) treatment [0063], particularly in view of the final aging to which US ‘224 subjects the alloy [0062]. Such application of the heat treatment following cooling taught by Kim [0062-63] would have the predictable result taught by Kim of improving the strength of the material while avoiding reduction of the formability of the material [0063]. One of ordinary skill in the art would be motivated to achieve the goal of high strength set forth by US ‘224 [0004], [0010], which Kim teaches for the heat treatment [0063]. 106 to 145 °C for 3 to 70 minutes (180 to 4,200 seconds) overlaps the claimed time and temperature parameter ranges of 110 to 270                        
                            °
                        
                    C for 30 to 800 seconds. When claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05(I).
Though US ‘224 discloses applying the extruded material to a vehicle component [0004], [0089]. US ‘224 is silent on the necessary shaping that must occur in order to from the extruded material into a vehicle component. Considering Kim teaches developing the process to apply 7000 series aluminum alloys to automobile parts [0014-15], and Kim teaches subjecting the extruded material to plastic working to achieve a definite shape (body molding) [0031], [0038] (forming the aluminum alloy, claim 3), it would have been obvious for one of ordinary skill in the art to subject the extruded material in the process disclosed by US ‘224 in view of Kim as applied above to plastic deformation  to yield the predictable result of shaping a vehicle part. Considering Kim teaches the heat treatments relied upon above improves formability [0062-63], and that the plastic deformation occurs after the heat treatment relied upon above but before performing a bake hardening aging treatment ([0031], [0038], [0065-67], claim 3) it would have been obvious for one of ordinary skill in the art to prescribe that the plastic defamation occur after the heat treatment taught by Kim relied upon above [0062-63]. Some degree of shaping the material disclosed by US ‘224 would have been necessary in order to obtain the vehicle component disclosed by US ‘224 [0089].
Regarding claim 2, US '224 discloses that the casted billet has an average crystal average crystalized grain diameter (i.e., size) of 250 µm or less [0023].

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/169962 (reference again made to English equivalent US 2019/0024224) in view of Kim (KR-2017132116-A) as applied to claim 1 above, and further in view of US 20070074791.
Regarding claim 3, US ‘224 discloses subjecting the material to a final artificial aging treatment [0061-63]. Kim teaches that the plastic deformation occurs after the heat treatment relied upon above but before performing some type of artificial aging (bake hardening comprising heating to an elevated temperature) treatment ([0031], [0038], [0065-67], claim 3). Considering US ‘224 discloses artificial aging as the final step [0061-63], and Kim discloses aging to some extent after plastic deformation [0065-67], it would have been obvious for one of ordinary skill in the art to subject the material disclosed by US ‘224 in view of Kim to an artificial aging step after the plastic deformation.
Kim generally teaches that the shaping process is molding [0031], [0038]., but US ‘224 in view of Kim does not specify that the plastic deformation is bending.
US '791 teaches for an extruded Al alloy product with a composition (abstract), [0012] to that disclosed by Kim (Kim [0046]) that vehicle part is generally formed by subjecting the extruded product to bending prior to a final aging temper [0034]. The specific vehicle component of a bumper reinforcement which US ‘791 identifies is an automobile component [0034].
Both US ‘791 and US ‘224 in view of Kim as applied above teach processes for forming extruded automobile components from similar aluminum alloys.
US ‘224 in view of Kim as applied above teaches every element of claim 3 but teaches generic molding of Kim [0031], [0038] in lieu of bending. In view of US ‘791, knowledge of bending extruded aluminum alloys to form automobile components was available to one of ordinary skill in the art. It would have been obvious for one of ordinary skill in the art to bend the extruded material disclosed by US ‘224 in view of Kim as applied above flowing the heat treatment taught by Kim as applied above ([0062-64],  claims 1-3) and prior to a final aging step taught by both US ‘224 [0061-62] and Kim [0065-67] to achieve the predictable result of shaping an aluminum alloy extruded automobile component. See MPEP 2143(I)(A-B).
Regarding claim 4, US '224 discloses that the extruded aluminum may have a tension strength of 480 MPa or more and a 0.2% proof stress of 450 MPa or more [0021] after aging [0076]. As Kim teaches that the conditions of the treatment following cooling are selected to improve the strength of the material during the later aging (bake hardening) treatment [0063], and Kim teaches that the resulting alloy has a yield strength value of 400 MPa or greater [0030], [0071], the extruded material after the artificial aging disclosed by US ‘224 in view of Kim as applied above would meet the claimed tensile strength and proof stress limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,900,108. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented composition, parameter ranges (claims 1 and 2) meet manipulation of process steps defined by instant claim 1in an overlapping capacity. Patented claim 3 directly meets the additional limitations recited in instant claim 2. Patented claim 1 directly meets the additional limitations recited in instant claim 3, and patented  claim 4 directly meets the additional limitations recited in instant claim 4.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues, supported by In re Ochiai, that the amendment addresses concerns under 35 USC 112(b). Though the amendment did rectify previously set forth concerns under 35 USC 112(b), the amendment has introduced new indefiniteness issues regarding “reducing residual stress while suppressing a process of artificial aging by subjecting the extruded material to a heat treatment at 110 to 270°C for 30 to 800 seconds”. See above.
Regarding previously set forth rejections over WO2017/169962 (reference made to US2019/0024224) in view  of US 2007/0074791 under 35 USC 103, applicant argues that the previously relied upon heat treatment disclosed by US ‘224 does not meet the amended heat treatment duration. This argument is not persuasive because the present action relies on  Kim (KR-2017132116-A) and not US ‘224 to meet the newly claimed heat treatment duration.
Regarding applicant’s arguments that neither US '224 nor US '791 discloses or suggests the feature of "reducing residual stress while suppressing a progress of artificial aging", Kim, upon whom the present action relies to meet the claimed heat treatment, teaches that such heat treatment reduces problems encountered with overaging [0055-57], thereby teaching that the heat treatment suppresses aging to some extent. Kim teaches that the heat treatment results in particle diffusion [0054-56], and Kim teaches that treatments which distribute phases relieve stress [0049]; therefore, the heat treatment taught by Kim to cause diffusion would relieve stress to some extent [0054-56]. Further, prima facie obviousness is not rebutted by recognizing additional advantages or latent properties present but not recognized in the prior art (MPEP2145(II)). As the claimed residual stress reduction and aging suppression appear to be the result of heat treating within the claimed parameters, the recognition of such results is not persuasive in rebutting obviousness over prior art which heat treats within claimed parameters. The recognition of such a result does not amount to a manipulative difference between the prior art processes and the claimed process. Further, it is not clear that an argument dependent on the aging suppression can be persuasive in view of the lingering indefiniteness issues surrounding the claimed suppressing a progress of artificial aging.
Applicant acknowledges the rejection of dependent claims under 35 USC 103, but argues their patentability only by reference to arguments regarding independent claim 1. This argument is not persuasive for the reasons given with respect to independent claim 1 above.
Applicant submits that the presently entered claims are patentably distinguishable from the claims of US Patent No. 10,900,108, though applicant does not specifically identify specific features of either the presently claimed invention or the patented claims over which the rejection is made. As the instant claims are not patentably distinct from the claims of US Patent No. 10,900,108, the nonstatutory double patenting rejection is herein maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736